Citation Nr: 0615105	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-22 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a certificate of eligibility for loan guaranty 
benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to April 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case is currently under the regional office jurisdiction 
of VA's Detroit, Michigan, RO.


FINDING OF FACT

The veteran served on active duty for less than 19 months, 
and was not released from active duty prior to completing 24 
months of service for a reason for which an exception to the 
24-month minimum for entitlement to loan guaranty eligibility 
can be made. 


CONCLUSION OF LAW

The criteria for basic eligibility for VA home loan guaranty 
benefits have not been met.  38 U.S.C.A. §§ 5303A, 3702 (West 
2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (the VCAA)

The VCAA (see 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), includes an enhanced duty on the part of VA to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Board finds in the instant case that resolution of the 
issue on appeal is based on the operation of law and that the 
VCAA is not applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  See also VAOGCPREC 5-2004, Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations that pertain 
to the determination of entitlement to a certificate of 
eligibility for loan guaranty benefits.  No additional amount 
of development could alter the factual record in this case, 
and no further assistance would aid the claimant in 
substantiating the question before the Board at this time.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Board nonetheless notes that the RO included with the 
November 2004 supplemental statement of the case the 
requirements of the VCAA, including the responsibilities of 
VA and the veteran with respect to obtaining evidence. 

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

Legal Analysis

Entitlement to a certificate of eligibility for loan guaranty 
benefits is dependent upon length of service; basic 
entitlement to housing loan benefits accrues to any veteran 
who served on active duty for 90 days or more during the 
Persian Gulf War, other than a veteran ineligible for 
benefits by reason of 38 U.S.C.A. § 5303A(b).  38 U.S.C.A. 
§ 3702(a)(2)(D).  Under that latter provision, a veteran who 
initially enters service after September 7, 1980, must 
complete either 24 months of continuous active duty, or the 
full period for which the veteran was called or ordered to 
active duty, whichever period was shorter.  38 U.S.C.A. 
§ 5303A(b)(1).  

In the instant case, the veteran served from October 1989 to 
April 1991.  Inasmuch as the Persian Gulf War began on August 
2, 1990, with an ending date yet to be determined, she 
clearly served for at least 90 days during that period of 
war.  She enlisted in August 1989 for a period of not less 
than three years; thus, a 24-month period of continuous 
active duty is the shorter period of qualifying service.  
However, she did not serve for 24 months; rather, the period 
from when she entered service (October 10, 1989) to when she 
separated from service (April 30, 1991) constitutes less than 
19 months, well short of the continuous period of active duty 
required.  

Certain exceptions to the 24-month rule are enumerated under 
38 U.S.C.A. § 5303A(b), to include instances in which a 
veteran was released from active duty prior to completion of 
the requisite time period due to having incurred or 
aggravated a disability in the line of duty; if discharge or 
release was for the convenience of the government; if 
discharge or release was due to a medical condition that 
preexisted service but was not service connected; or if 
discharge or release was due to a medical condition that was 
not characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty.  38 U.S.C.A. 
§ 5303A(3)(F).

The veteran has not established service connection for any 
disability, and that exception is not available to her.  
Likewise, documentation compiled pursuant to her separation 
from service does not show that she was released prior to the 
completion of her three-year obligation for the convenience 
of the government.  These documents, in fact, show that she 
was released from active duty "not by reason of physical 
disability."  There is no evidence that she had a 
preexisting medical condition that was not service connected, 
or that she had a medical condition that was not a disability 
but which nonetheless interfered with her performance of 
duty.  

The Board acknowledges that the veteran was pregnant at the 
time of her separation from service, as was noted on the 
report of the service separation medical examination 
conducted in April 1991.  In addition, a service psychiatric 
consultation record also dated in April 1991 shows that she 
felt abandoned and depressed due to being pregnant with an 
unwanted child, with findings of adjustment disorder with 
depressed mood, and pregnancy with cramping pains.  This 
record shows that it was recommended that she be discharged 
from service "ASAP."  However, neither this report, nor any 
other service record, shows that her pregnancy, or any mental 
or physical symptom related thereto, interfered with her 
performance of duty.  The evidence shows that her pregnancy 
impaired her mental status, but it does not show that her 
pregnancy or mental status compromised her job performance, 
and in the absence of any such evidence, the Board cannot 
conclude that the exception set forth above is for 
application.  

In brief, the preponderance of the evidence is against the 
veteran's claim of entitlement to a certificate of 
eligibility for loan guaranty benefits.  That claim, 
therefore, fails.


ORDER

Entitlement to a certificate of eligibility for loan guaranty 
benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


